Citation Nr: 1448586	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for coronary artery disease (also claimed as heart condition), and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension, and if so, whether service connection is warranted. 



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from September 1956 to September 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, the Veteran was initially represented by the American Legion.  In July 2014 correspondence, the Veteran indicated that his new representative was Disabled American Veterans.  However, there is no VA Form  21-22 appointing that service organization as his representative in the claims file or in the electronic claims file.  In September 2014, the Board advised the Veteran that he needed to clarify his representative.  He was asked to complete the appropriate form to appoint a representative or indicate he wished to represent himself.  He was advised that if he did not respond within 30 days, the Board would assume he wishes to represent himself.  He has not responded to the letter.  Thus, the Veteran is considered as unrepresented.  

The issues of entitlement to increased ratings for service-connected low back disability and depression have been raised by the record in a statement received in July 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for coronary artery disease (CAD) and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.

2.  By a decision entered in September 2004, the RO denied the Veteran's claim   for service connection for CAD and hypertension.  He filed a timely notice of disagreement regarding the denials and a statement of the case (SOC) was issued in July 2006; he did not file a timely substantive appeal to perfect his appeal to the Board, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

3.  Some of the evidence received since that rating decision relates to an unestablished fact necessary to substantiate the claims for service connection           for CAD and hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The RO's September 2004 decision denying service connection for CAD and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).
 
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for CAD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).
 
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection For PTSD

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by letter dated in March 2007. 

Concerning the duty to assist, the record includes service treatment records (STRs), service personnel records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran asserts that he has PTSD as a result of being exposed to nuclear detonations and having to risk his life while working as a lifeguard in service.       The Veteran was exposed to ionizing radiation as a participant of Operation HARDTACK I in 1958 while serving aboard the USS Renville (APA-227).  The Board notes that the Veteran is already in receipt of service connection for depression, rated 30 percent disabling.  However, the Veteran continues to appeal for service connection for PTSD due to these claimed in-service stressors.  In this his stressor of exposure to nuclear detonations has been verified.  

The Veteran's service treatment records are negative for any findings, complaints or treatment of PTSD.  

A letter dated in July 2007 from a private "U.S. Trained Physician-Psychiatrist" is of record.  The psychiatrist stated that the Veteran was fearful when he was exposed to the atomic detonations in service.  Also the Veteran's in-service work as a lifeguard placed him in dangerous situations when having to rescue swimmers.  This caused the Veteran anxiety and impaired sleep.  The diagnosis was PTSD.  

A VA PTSD examination was conducted in February 2008.  Following a review of the Veteran's claims file, examination and psychometric testing, the examiner determined that the Veteran's condition was conclusive for major depression rather than PTSD.  Similarly, the examiner who conducted the June 2012 VA mental disorders examination diagnosed depression secondary to chronic pain from his service-connected spinal disabilities.  Finally, the examiner who conducted the April 2014 VA mental disorders examination opined that all the Veteran's psychiatric symptomatology was due to his service-connected depression and      that there were no other psychiatric conditions.  

The Board assigns greatest weight to the opinion of the 2008 VA examiner, and less probative weight to the opinion of the private psychiatrist.  The VA examiner rendered an opinion after a review of the Veteran's claims file and examination of the Veteran.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").  The 2008 VA examiner specifically considered and addressed the diagnostic criteria for PTSD and considered psychometric testing.  The Board finds this opinion to be the most probative.  Such opinion is also consistent with the subsequent VA examinations finding that the Veteran's psychiatric symptoms are due to depression rather than PTSD. Conversely, the private psychiatrist did not mention that psychometric testing was conducted, nor did she specifically address the diagnostic criteria for PTSD.  Accordingly, the Board assigns the private opinion less probative weight.  

Additionally, VA treatment records have been reviewed.  While there was an occasional mention of a positive PTSD screen (e.g. March 2012), other PTSD screens were negative (e.g. April 2006, March 2007, and October 2012), and the treatment records themselves do not reflect a diagnosis of PTSD.  Thus, these records are afforded less probative weight.

To the extent that the Veteran himself believes that he currently meets the diagnostic criteria for PTSD, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  Accordingly, his opinion as to a diagnosis of PTSD is not competent medical evidence, as the diagnosis of psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran does not meet the diagnostic criteria for PTSD.  The Board finds the opinion of the VA examiner to be of significantly greater probative value than the Veteran's lay contentions. 

For the reasons set forth above, the Board finds that the most probative evidence reveals that the Veteran does not meet the diagnostic criteria for PTSD.  Accordingly, service connection for PTSD is not warranted.  

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

New and Material Evidence Claims

The Veteran requested service connection for a heart condition and hypertension in June 2004.  He noted that he was not diagnosed or treated for a heart condition in service but contended his in-service exposure to ionizing radiation as a participant of Operation HARDTACK I in 1958 in service caused these conditions.  The RO, by a decision entered in September 2004, denied the Veteran's claims for service connection for CAD and hypertension because the Veteran's STRs were negative for the disabilities and post-service treatment records showed that a cardiovascular problem did not become manifest until many years after service.  Post-service treatment records note diagnoses of hypertension and sinus bradycardia starting in March 1999.  

The Veteran filed a timely notice of disagreement (NOD) regarding the denial of his claims, and was provided a statement of the case (SOC) in July 2006.  However, he did not file a timely substantive appeal to perfect his appeal to the Board, and no additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final as to these issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d), 20.302 (2014). 

Accordingly, the claims may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In February 2007, the Veteran petitioned to reopen his claims of service connection for CAD and hypertension.  Besides claiming that these conditions were caused by exposure to ionizing radiation in service, he also asserts that they were caused by his service-connected spinal and psychiatric disabilities.  

Here, the new evidence received since the time of the last final disallowance includes a current diagnosis of CAD as noted on the April 2014 VA heart and hypertension examinations.  In addition, a letter from a private cardiologist dated in November 2008 stated that the Veteran's hypertension and sinus node dysfunction could be related to his in-service radiation exposure.  This evidence was not before the RO when the Veteran's claims were denied in September 2004.  As such evidence is presumed credible for purposes of reopening a claim, the Board finds it both new and material, and the claims for service connection for CAD and hypertension are reopened.



ORDER

Service connection for PTSD is denied.

The Veteran's claim for service connection for CAD is reopened and to this limited extent, the appeal is granted.

The Veteran's claim for service connection for hypertension is reopened and to this limited extent, the appeal is granted.


REMAND

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with various other cardiovascular conditions, and is cognizant of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. However, claims for service connection for irregular heart beat/sick sinus syndrome were denied in an April 2010 rating decision, enlarged heart was denied in a July 2012 rating decision, and chronic atrial fibrillation was denied in a May 2014 rating decision.  The Veteran did not appeal these decisions.  Accordingly, the Board finds that the issues properly perfected before the Board are service connection for CAD and hypertension, and no further action pursuant to Clemons is necessary at this time. 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2014), service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2014).

The Veteran claims that his CAD and hypertension were caused by exposure to ionizing radiation in service, and/or by his service-connected spinal and psychiatric disabilities.  The Veteran was afforded VA heart and hypertension examinations in April 2014.  The examiner opined that the Veteran's hypertension is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected disabilities.  Unfortunately the examiner did not provide an opinion regarding the Veteran's CAD, whether the Veteran's hypertension and  CAD were caused by in-service exposure to ionizing radiation, or whether those disabilities are aggravated by his service-connected disability.  Therefore, on remand, an additional medical opinion should be obtained.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records dating since May 2014.  

2.  After the above has been completed to the extent possible, return the claims folder to the VA examiner  who conducted the April 2014 heart and hypertension examinations, if available, for an addendum.  Following review of the claims file and all pertinent records, the examiner should provide an additional opinion as to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's CAD and/or hypertension is etiologically related to service, to include his exposure to ionizing radiation?  Please explain why or why not. 

b.  If not related to service, is it at least as likely as not that the Veteran's CAD was caused by his service-connected spinal disabilities and/or depression.  Please explain why or why not. 

c.  If not caused by the service-connected spinal disabilities and/or depression, is it at least as likely as not that the Veteran's CAD and hypertension are permanently worsened beyond natural progression (aggravated) by his service-connected spinal disabilities and/or depression.    If the examiner finds that the Veteran's CAD and/or hypertension was aggravated by his service-connected spinal disabilities and/or depression, the examiner should attempt to determine the baseline level of CAD and/or hypertension prior to aggravation by the spinal disabilities and/or depression. 

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

If the original examiner is not available, the claims file should be forwarded to another examiner to obtain the requested opinion.  If new examinations are deemed necessary, they should be scheduled.

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's CAD and hypertension claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


